Cook, J.,
delivered the opinion of the court.
The appellant, Van Oscar Jones, was convicted of murder, and sentenced to life imprisonment in the" penitentiary, from which judgment this appeal was prosecuted.
The testimony shows without dispute that appellant’s wife was away from home on a visit to her relatives; that the deceased, Louvenia Smith, was visiting at the home of John Pressley, a neighbor of appellant; that the deceased went with appellant to his home and spent the night with him; that about five o’clock the following morning she was shot in the chest, and died at three o’clock the following afternoon; that immediately after the shooting appellant went to the home of John Press-ley and reported to him that he had shot the deceased; that John Próssley and his wife went to appellant’s home and found the door locked, and, upon breaking the door, they found the wounded woman on the bed. The appellant testified that he had dressed for the purpose of carrying the deceased back to the home of her relatives; that *846the deceased was sitting on the side of- the bed preparing to dress, and that he was standing near the foot of the bed oiling his pistol when it was accidentally discharged ; the bullet striking the deceased in the chest.
The -state offered, and after a preliminary examination in the absence of the jury, the court admitted, as a dying declaration, a statement made by the deceased in which she said that the appellant shot her because she refused to go away with him. This statement was made in the presence of two witnesses, who testified that the deceased repeatedly stated that she was shot to death, and that she was going to die. The doctor who attended her shortly after the shooting testified that when he saw her “she was practically -dead — cold from the waist down.”
For a reversal of this case, the appellant relies principally upon the alleged error of the court in admitting as a dying declaration the statement of the deceased that appellant shot her because she refused to run off with him.
The proof in this case is that the deceased repeatedly expressed the conviction that she was going to die, and that she was in a’dying condition at the time she made the statement. There is not a word in the record which indicates that she ever entertained the slightest hope of recovery, and we think the proof was sufficient to warrant the trial judge in believing beyond a reasonable doubt that the declaration was made under a solemn sense of impending death.
There is no merit in the only other assignment of error argued by counsel, and therefore the judgment of the court below will be affirmed.

Affirmed.